EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Minh-Quan K. Pham, Ph.D. (Reg. No. 50,594) on 22 November 2021.
The application has been amended as follows: 
Please amend the following claims:
21. (currently amended) A solid door, comprising:
at least a first solid panel having a periphery and opposite first and second panel surfaces;
stiles and rails collectively surrounding the first panel, the stiles having channeled stile surfaces extending across a thickness of the stiles and facing one another, the rails having channeled rail surfaces extending across a thickness of the rails and facing one another, each of the channeled stile surfaces and the channeled rail surfaces comprising
a channel with an open end, the open end receives the periphery of the first panel,
a sealant-receiving groove positioned adjacent to the channel at an interface of the first panel surface and a first edge of the open end of the channel; and
a resilient sealant received in the sealant-receiving groove,
wherein the first solid panel, the stiles, and the rails are composed of wood or a wood composite.

37. (canceled).

38. (currently amended) A solid door, comprising:
at least a first solid panel and a second solid panel, each of the first panel and the second panel having a periphery and opposite first and second panel surfaces;
stiles and rails collectively surrounding the first panel and the second panel, the stiles having channeled stile surfaces extending across a thickness of the stiles and facing one another, the rails having channeled rail surfaces extending across a thickness of the rails and facing one another, each of the channeled stile surfaces and the channeled rail surfaces comprising
a first channel with a first open end, the first open end receives the periphery of the first panel,
a second channel with a second open end, the second open end receives the periphery of the second panel,
a first sealant-receiving groove positioned adjacent to the first channel at an interface of the first panel surface and a first edge of the first open end of the first channel;
a second sealant-receiving groove positioned adjacent to the second channel at an interface of the second panel surface and a first edge of the second open end of the second channel; and
a resilient sealant received in each of the first sealant-receiving groove and the second sealant-receiving groove,
wherein the first solid panel, the second solid panel, the stiles, and the rails are composed of wood or a wood composite.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a door having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the specific configuration having capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635